Citation Nr: 1728535	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  06-37 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for spina bifida occulta with L5-S1 radiculopathy.

2.  Whether new and material evidence has been received with respect to a claim for service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), paranoid personality disorder with antisocial traits, major depressive disorder, and schizophrenia.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel

INTRODUCTION

The Veteran had active duty service from June 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2005 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco Texas.  

This case was before the Board in July 2012 and June 2015; this case was last before the Board in November 2016, when the issue of whether new and material evidence has been received to reopen the claim for entitlement to service connection for spina bifida occulta with L5-S1 radiculopathy was remanded for additional development and clarification.  This case has been returned to the Board for further appellate review at this time.  

The issue of service connection for a psychiatric disorder is considered reopened and that reopened claim, as well as the issue of whether new and material evidence has been received to reopen service connection for spina bifida occulta with L5-S1 radiculopathy, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

New evidence that tends to substantiate the claim of service connection for a psychiatric disorder has been received since the final July 2012 Board decision that denied service connection for a psychiatric disorder.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a psychiatric disorder, to include PTSD, paranoid personality disorder with antisocial traits, major depressive disorder, and schizophrenia, is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Board decision is final at issuance unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103 (a), 7104 (West 2014); 38 C.F.R. § 20.1100 (a) (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).

The Veteran previously claimed service connection for a psychiatric disorder; after appealing that issue, the Board denied service connection for a psychiatric disorder, to include PTSD, paranoid personality disorder with antisocial traits, and major depressive disorder.  The Veteran did not timely appeal that decision to the United States Court of Appeals for Veterans Claims (Court).  Additionally, although the Veteran filed a motion for reconsideration of the July 2012 Board decision in June 2016, this motion was denied in January 2017.  The Veteran filed his present claim to reopen service connection for a psychiatric disorder in June 2013.  

Given that the Veteran's motion for reconsideration was denied, and he did not timely appeal the Board decision to the Court, the July 2012 Board decision is final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100 (2016).  Therefore, new and material evidence is required to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board denied service connection for psychiatric disorders, to include PTSD, paranoid personality disorder, and major depressive disorder, in part because the Veteran did not have a diagnosed disability of PTSD, and because there was no nexus shown between the Veteran's major depressive disorder and his military service.  

Since the final July 2012 Board decision, the Veteran's VA treatment notes demonstrate he has a new current diagnosis of schizophrenia, as well as a diagnosis of PTSD by history.  While the Board acknowledged in the July 2012 decision that an August 1972 VA hospital record reflected a diagnosis of schizophrenia, chronic, undifferentiated type, it also found that treatment records thereafter only reflected current diagnoses and treatment for major depressive disorder and personality disorder.  Additionally, as noted above, the Board denied service connection for a psychiatric disorder in part because it found the Veteran did not have a diagnosed disability of PTSD; however, subsequent VA treatment notes show the Veteran now has a current diagnosis of PTSD by history.  

In light of the above evidence, the Board finds that new and material evidence which tends to substantiate the Veteran's claim of service connection for a psychiatric disorder has been received in this case, and that claim is reopened.  See 38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).

ORDER

New and material evidence with respect to the claim of service connection for a psychiatric disorder, to include PTSD, paranoid personality disorder with antisocial traits, major depressive disorder, and schizophrenia has been received; that claim is reopened, and to this limited extent, the appeal of that issue is granted.


REMAND

As noted above, the Veteran's VA records indicate diagnoses of schizophrenia and PTSD by history.  The Veteran last underwent a VA examination of his psychiatric disorder in December 2011.  The examiner noted that the Veteran did not meet the criteria for a diagnosis of PTSD, but rather that the PTSD symptoms were symptoms of his personality disorder.  However, that examiner did not have the opportunity to address the Veteran's subsequent diagnosis of PTSD by history.  Additionally, the examiner did not have the opportunity to address or provide an opinion regarding whether the Veteran's current diagnosis of schizophrenia is related to his military service.  Thus, in light of the new evidence associated with the record, a remand is necessary in order to afford the Veteran another VA psychiatric examination.  

Additionally, in a January 2017 statement, the Veteran noted he continued to receive treatment for his disabilities, to include his PTSD and back disorder, at the Dallas VA Medical Center and Fort Worth Outpatient Clinic.  The claims file showed the RO requested these current treatment records from the Fort Worth Outpatient Clinic in July 2017, but there is no response documented in the Veteran's file.  The last VA treatment records currently in the claims file are from April 2017; thus, it appears that all the treatment records from the Fort Worth Outpatient Clinic have not yet been associated with the claims file.  Therefore, it appears that there are outstanding VA treatment records and a remand is necessary in order to obtain those records.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Lastly, VA regulations require that a supplemental statement of the case (SSOC) be furnished to the Veteran if, after the last statement of the case (SOC) or SSOC was issued, additional pertinent evidence is received.  38 C.F.R. § 19.31 (2016).  The last SOC that addressed the Veteran's psychiatric claim was in October 2015; the last SSOC that addressed the Veteran's back claim was in December 2016.  However, since then, VA treatment records from the Dallas VA Medical Center have been associated with the claims file.  As a result, a remand is necessary so that the AOJ can consider the new evidence in the first instance. 38 C.F.R. § 20.1304 (c) (2016) (after the appeal is certified to the Board, any pertinent evidence accepted by the Board must be referred to the AOJ for review, unless that procedural right is waived by the appellant).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Dallas VA Medical Center and the Fort Worth Outpatient Clinic, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.  

2.  Schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine whether any current psychiatric disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders currently found, to include PTSD, paranoid personality disorder, major depressive disorder, and schizophrenia.  

If the Veteran is shown to have PTSD, the examiner should specifically address the stressor(s) from which that diagnosis stems.

For each psychiatric disorder found, to include PTSD, paranoid personality disorder, major depressive disorder, and schizophrenia, the examiner should provide an opinion regarding whether each disorder at least as likely 
as not (50 percent or greater probability) began in or is otherwise related to military service.

The examiner should specifically discuss the Veteran's previous VA psychiatric examination in December 2011, as well as the findings and conclusions of that examiner.  
The examiner should also address the noted diagnoses of PTSD by history and schizophrenia in the Veteran's VA records.  IF the examiner finds that the Veteran has not met the criteria for a diagnosis of either PTSD or schizophrenia at any time during the course of the appeal, the examiner must explain why the diagnoses of schizophrenia and PTSD of record during the appeal is/are not valid.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of entitlement to service connection for a psychiatric disability and the issue of whether new and material evidence exists to reopen a claim for service connection for spina bifida occulta with L5-S1 radiculopathy.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


